 STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.
 0 Valuation of Security    0 Assumption of Executory Contract or Unexpired Lease        0 Lien Avoidance

                                                                                                               Last revised: September 1, 2018


                                                      UNITED STATES BANKRUPTCY COURT
                                                             District of New Jersey
 In Re:            Nelson I Antonio                                                        Case No.:               19-10706
                                                                                           Judge:
                                                                Debtor(s)


                                                             CHAPTER 13 PLAN AND MOTIONS


     Original                                                        Modified/Notice Required          Date:           3/8/19
     Motions Included                                                Modified/No Notice Required

                                                   THE DEBTOR HAS FILED FOR RELIEF UNDER
                                                    CHAPTER 13 OF THE BANKRUPTCY CODE.

                                                             YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. Anyone who wishes to oppose any provision of this Plan or any motion included in it must file a
written objection within the time frame stated in the Notice. Your rights may be affected by this plan. Your claim
may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included
motions may be granted without further notice or hearing, unless written objection is filed before the deadline
stated in the Notice. The Court may confirm this plan, if there are no timely filed objections, without further
notice. See Bankruptcy Rule 3015. If this plan includes motions to avoid or modify a lien, the lien avoidance or
modification may take place solely within the chapter 13 confirmation process. The plan confirmation order
alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid
or modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who
wishes to contest said treatment must file a timely objection and appear at the confirmation hearing to
prosecute same.

 The following matters may be of particular importance. Debtors must check one box on each line to
 state whether the plan includes each of the following items. If an item is checked as “Does Not” or if
 both boxes are checked, the provision will be ineffective if set out later in the plan.


THIS PLAN:

   DOES DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST
 ALSO BE SET FORTH IN PART 10.

   DOES DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF
 COLLATERAL, WHICH MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE
 SECURED CREDITOR. SEE MOTIONS SET FORTH IN PART 7, IF ANY.


                                                                                    1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
   DOES DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY
 SECURITY INTEREST. SEE MOTIONS SET FORTH IN PART 7, IF ANY.

 Initial Debtor(s)' Attorney BJS                                     Initial Debtor:        NIA    Initial Co-Debtor

 Part 1: Payment and Length of Plan

        a. The debtor shall pay 950.00 Monthly to the Chapter 13 Trustee, starting on February 1, 2019                               for
 approximately 2 months and $1.410.00 for 58 months..


             b. The debtor shall make plan payments to the Trustee from the following sources:
                           Future Earnings
                           Other sources of funding (describe source, amount and date when funds are available):


             c. Use of real property to satisfy plan obligations:
                            Sale of real property
                            Description:
                            Proposed date for completion:

                                      Refinance of real property:
                                      Description:
                                      Proposed date for completion:

                                      Loan modification with respect to mortgage encumbering property:
                                      Description:
                                      Proposed date for completion:

             d.                       The regular monthly mortgage payment will continue pending the sale, refinance or
                                      loan modification.
             e.                       Other information that may be important relating to the payment and length of plan:




 Part 2: Adequate Protection                                                            X   NONE
        a. Adequate protection payments will be made in the amount of $                             to be paid to the Chapter 13
 Trustee and disbursed pre-confirmation to    (creditor).

        b. Adequate protection payments will be made in the amount of $                             to be paid directly by the
 debtor(s) outside the Plan, pre-confirmation to: (creditor).

 Part 3: Priority Claims (Including Administrative Expenses)

       a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 Creditor                                                               Type of Priority                               Amount to be Paid
 Brad J. Sadek, Esquire                                                 Attorney Fees                                           2,940.00

       b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
          Check one:
             None
             The allowed priority claims listed below are based on a domestic support obligation that has been
                                                                                    2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
        assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim
        pursuant to 11 U.S.C.1322(a)(4):
 Creditor                   Type of Priority            Claim Amount                 Amount to be Paid

 Part 4: Secured Claims
 Part 4: Secured Claims

 a. Curing Default and Maintaining Payments on Principal Residence:                                      NONE

          The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly
 obligations and the debtor shall pay directly to the creditor (outside the Plan) monthly obligations due after the
 bankruptcy filing as follows:
                                                                                               Interest Amount to be Paid   Regular Monthly
                                                                                               Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt           Arrearage   Arrearage              Plan)             Plan)
 LoanCare LLC                               14 Kay Lane Sicklerville, NJ         36,690.49         0.00        36,690.49      Paid Directly
                                            08081 Camden County
                                            Market Value $176,930.00
                                            minus 10% cost of sale
                                            =$159,237.00
 Part 4: Secured Claims

 b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears:
             NONE

 The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations
 and the debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy
 filing as follows:
                                                                                               Interest Amount to be Paid   Regular Monthly
                                                                                               Rate on     to Creditor (In Payment (Outside
 Creditor                                   Collateral or Type of Debt           Arrearage   Arrearage              Plan)             Plan)
 Part 4: Secured Claims

 c. Secured claims excluded from 11 U.S.C. 506:                            NONE

 The following claims were either incurred within 910 days before the petition date and are secured by a
 purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred
 within one year of the petition date and secured by a purchase money security interest in any other thing of
 value:
                                                                                                             Total to be Paid through the Plan
                                                                                             Amount of           Including Interest Calculation
 Name of Creditor                           Collateral                         Interest Rate    Claim




  d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments                                       NONE

         1.) The debtor values collateral as indicated below. If the claim may be modified under Section
 1322(b)(2), the secured creditor shall be paid the amount listed as the “Value of the Creditor Interest in
 Collateral,” plus interest as stated. The portion of any allowed claim that exceeds that value shall be treated
 as an unsecured claim. If a secured claim is identified as having “NO VALUE” it shall be treated as an
 unsecured claim.

                                       NOTE: A modification under this section ALSO REQUIRES
                                     the appropriate motion to be filed under Section 7 of the Plan.



                                                                           3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                                                                                                                    Value of
                                                                                          Total                     Creditor         Annual Total
                                                                      Scheduled       Collateral      Superior     Interest in      Interest Amount to
 Creditor                        Collateral                                Debt           Value         Liens      Collateral          Rate Be Paid




        2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the
 allowed secured claim shall discharge the corresponding lien.


 e. Surrender NONE
         Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and
 that the stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following
 collateral:
 Creditor                                                Collateral to be Surrendered                 Value of Surrendered          Remaining Unsecured
                                                                                                                 Collateral                        Debt




 f. Secured Claims Unaffected by the Plan                                      NONE

                   The following secured claims are unaffected by the Plan:
 Creditor




 g. Secured Claims to be Paid in Full Through the Plan                                       NONE
 Creditor                                                      Collateral                                      Total Amount to be Paid through the Plan
 Toyota Motor Credit                                            2013 Toyota 4 Runner                           34,769.88
 Part 5: Unsecured Claims                                   NONE

             a. Not separately classified allowed non-priority unsecured claims shall be paid:
                          Not less than $     to be distributed pro rata

                                       Not less than                 percent

                                       Pro Rata distribution from any remaining funds

             b. Separately classified unsecured claims shall be treated as follows:
 Creditor                                                Basis for Separate Classification         Treatment                           Amount to be Paid


 Part 6: Executory Contracts and Unexpired Leases                                              NONE

        (NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of
 non-residential real property leases in this Plan.)

        All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected,
 except the following, which are assumed:

 Creditor                              Arrears to be Cured Nature of Contract or Lease             Treatment by Debtor           Post-Petition Payment
                                       in Plan
 Toyota Lease Trust                     836.51                       2018 Toyota Tundra             Assume                       796.68
 Part 7: Motions                   X    NONE

                                                                                  4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
 NOTE: All plans containing motions must be served on all potentially affected creditors, together with
 local form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J.
 LBR 3015-1. A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be
 filed with the Clerk of Court when the plan and transmittal notice are served.


             a. Motion to Avoid Liens under 11 U.S.C. Section 522(f). NONE
             The Debtor moves to avoid the following liens that impair exemptions:

                                                                                                                              Sum of All
                                                                                                              Amount of      Other Liens
                          Nature of                                                           Value of          Claimed      Against the Amount of Lien
 Creditor                 Collateral              Type of Lien           Amount of Lien      Collateral       Exemption         Property to be Avoided

             b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured.
 NONE

        The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral
 consistent with Part 4 above:


                                                                                                                      Value of
                                                                                                                      Creditor's        Total Amount of
                                                                     Scheduled    Total Collateral                    Interest in             Lien to be
 Creditor                    Collateral                              Debt         Value            Superior Liens     Collateral           Reclassified


         c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and
 Partially Unsecured.     NONE

         The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and
 to void liens on collateral consistent with Part 4 above:

                                                                                                                                          Amount to be
                                                                              Total Collateral            Amount to be Deemed            Reclassified as
 Creditor                    Collateral                        Scheduled Debt Value                                    Secured               Unsecured

 Part 8: Other Plan Provisions
        a. Vesting of Property of the Estate
               Upon Confirmation
               Upon Discharge

       b. Payment Notices
       Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or
 coupons to the Debtor notwithstanding the automatic stay.


             c. Order of Distribution

             The Standing Trustee shall pay allowed claims in the following order:
                    1)   Ch. 13 Standing Trustee Commissions
                    2)   Other Administrative Claims
                    3)   Secured Claims
                    4)   Lease Arrearages
                    5)   Priority Claims
                    6)   General Unsecured Claims

                                                                                     5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             d. Post-Petition Claims

        The Standing Trustee is, is not authorized to pay post-petition claims filed pursuant to 11 U.S.C.
 Section 1305(a) in the amount filed by the post-petition claimant.


 Part 9: Modification                      X   NONE
        If this Plan modifies a Plan previously filed in this case, complete the information below.
        Date of Plan being modified:        .
 Explain below why the plan is being modified:                Explain below how the plan is being modified:
     Step up plan payment                                                     Part 1(a)
     Include lease for Toyota Tundra                                          Part 6
     Per objection amend secured portion for Toyota 4                         Part 4(g)
 Runner



 Are Schedules I and J being filed simultaneously with this Modified Plan?                        Yes   No

 Part 10 : Non-Standard Provision(s): Signatures Required
        Non-Standard Provisions Requiring Separate Signatures:
           NONE
           Explain here:
            Any non-standard provisions placed elsewhere in this plan are ineffective.

 Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtor(s), if not represented by an attorney, or the attorney for the
debtor(s) certify that the wording and order of the provisions in this Chapter 13 Plan are identical to Local Form,
Chapter 13 Plan and Motions, other than any non-standard provisions included in Part 10.

I certify under penalty of perjury that the above is true.

 Date: 3/8/19                                                        /s/ Nelson I Antonio
                                                                     Nelson I Antonio
                                                                     Debtor
 Date:
                                                                     Joint Debtor


 Date        3/8/19                                                  /s/ Brad J. Sadek, Esquire
                                                                     Brad J. Sadek, Esquire
                                                                     Attorney for the Debtor(s)




                                                                       6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                      Best Case Bankruptcy
                                       United States Bankruptcy Court
                                          District of New Jersey
In re:                                                                                 Case No. 19-10706-ABA
Nelson I Antonio                                                                       Chapter 13
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0312-1            User: admin                 Page 1 of 2                  Date Rcvd: Mar 14, 2019
                                Form ID: pdf901             Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
db             +Nelson I Antonio,    14 Kay Lane,    Sicklerville, NJ 08081-9734
cr             +LAKEVIEW LOAN SERVICING, LLC,     Phelan Hallinan & Schmieg, PC,    1617 JFK Boulevard,
                 Suite 1400,    Philadelphia, PA 19103-1814
517964642      +Citibank/The Home Depot,    Attn: Recovery/Centralized Bankruptcy,     PO Box 790034,
                 St Louis, MO 63179-0034
517964643      +Financial Recoveries,    Attn: Bankruptcy,    PO Box 1388,    Mount Laurel, NJ 08054-7388
517964645      +LoanCare LLC,    Attn: Consumer Solutions Dept,    PO Box 8068,    Virginia Beach, VA 23450-8068
517987159      +Phelan Hallinan Diamond and Jones,     1617 JFK blvd,   Suite 1400,    Philadelphia PA 19103-1814
517964651     ++TOYOTA MOTOR CREDIT CORPORATION,     PO BOX 8026,   CEDAR RAPIDS IA 52408-8026
               (address filed with court: Toyota Financial Services,       Attn: Bankruptcy,   PO Box 8026,
                 Cedar Rapids, IA 52409)
518037431      +Toyota Lease Trust,    c/o Toyota Motor Credit Corporation,     PO Box 9013,
                 Addison, Texas 75001-9013
518019828      +Toyota Motor Credit Corporation,     PO Box 9013,   Addison, Texas 75001-9013
517964654      +Visa Dept Store National Bank/Macy’s,     Attn: Bankruptcy,    PO Box 8053,   Mason, OH 45040-8053
518077457      +Yanira Jimenez,    101 Lenape Lane,    Pennsauken, NJ 08110-3900

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: usanj.njbankr@usdoj.gov Mar 15 2019 00:24:10       U.S. Attorney,     970 Broad St.,
                 Room 502,   Rodino Federal Bldg.,    Newark, NJ 07102-2534
smg            +E-mail/Text: ustpregion03.ne.ecf@usdoj.gov Mar 15 2019 00:24:06        United States Trustee,
                 Office of the United States Trustee,    1085 Raymond Blvd.,    One Newark Center,     Suite 2100,
                 Newark, NJ 07102-5235
517964641      +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 15 2019 00:29:22        Capital One,
                 Attn: Bankruptcy,   PO Box 30285,    Salt Lake City, UT 84130-0285
518044971      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Mar 15 2019 00:41:49
                 Capital One Bank (USA), N.A.,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
517964644      +E-mail/Text: bnc-bluestem@quantum3group.com Mar 15 2019 00:24:46        Fingerhut,
                 Attn: Bankruptcy,   PO Box 1250,    Saint Cloud, MN 56395-1250
517964646      +E-mail/Text: bankruptcydpt@mcmcg.com Mar 15 2019 00:24:06       Midland Funding,
                 2365 Northside Dr,    Ste 300,   San Diego, CA 92108-2709
518074119       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 15 2019 00:30:13
                 Portfolio Recovery Associates, LLC,    c/o Lowe’s,    POB 41067,    Norfolk VA 23541
518074073       E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 15 2019 00:30:52
                 Portfolio Recovery Associates, LLC,    c/o Walmart Credit Card,     POB 41067,    Norfolk VA 23541
518014651      +E-mail/Text: colleen.atkinson@rmscollect.com Mar 15 2019 00:25:01
                 Patient First c/o Receivables Management Systems,     PO Box 73810,
                 North Chesterfield, VA 23235-8047
517964647       E-mail/Text: colleen.atkinson@rmscollect.com Mar 15 2019 00:25:01        Receivable Management Inc,
                 7206 Hull Rd,   Ste 211,    Richmond, VA 23235
517965762      +E-mail/PDF: gecsedi@recoverycorp.com Mar 15 2019 00:29:55       Synchrony Bank,
                 c/o of PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
517964648      +E-mail/PDF: gecsedi@recoverycorp.com Mar 15 2019 00:29:13       Synchrony Bank/Care Credit,
                 Attn: Bankruptcy Dept,     PO Box 965061,   Orlando, FL 32896-5061
517964649      +E-mail/PDF: gecsedi@recoverycorp.com Mar 15 2019 00:29:55       Synchrony Bank/Lowes,
                 Attn: Bankruptcy Dept,     PO Box 965060,   Orlando, FL 32896-5060
517964650      +E-mail/PDF: gecsedi@recoverycorp.com Mar 15 2019 00:29:55       Synchrony Bank/Walmart,
                 Attn: Bankruptcy Dept,     PO Box 965060,   Orlando, FL 32896-5060
518072658      +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Mar 15 2019 00:41:36        Verizon,
                 by American InfoSource as agent,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
517964653      +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Mar 15 2019 00:22:47
                 Verizon Wireless,   Attn: Verizon Wireless Bankruptcy Admini,     500 Technology Dr,     Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                                TOTAL: 16

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
517964652*      ++TOYOTA MOTOR CREDIT CORPORATION,   PO BOX 8026,   CEDAR RAPIDS IA 52408-8026
                 (address filed with court: Toyota Motor Credit Co,    Toyota Financial Services,    PO Box 8026,
                   Cedar Rapids, IA 52408)
                                                                                               TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
District/off: 0312-1                  User: admin                        Page 2 of 2                          Date Rcvd: Mar 14, 2019
                                      Form ID: pdf901                    Total Noticed: 27


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 10, 2019 at the address(es) listed below:
              Brad J. Sadek    on behalf of Debtor Nelson I Antonio bradsadek@gmail.com, bradsadek@gmail.com
              Denise E. Carlon    on behalf of Creditor    Toyota Motor Credit Corporation
               dcarlon@kmllawgroup.com, bkgroup@kmllawgroup.com
              Isabel C. Balboa    ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              Nicholas V. Rogers    on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC nj.bkecf@fedphe.com
              Rebecca Ann Solarz    on behalf of Creditor    Toyota Motor Credit Corporation
               rsolarz@kmllawgroup.com
              Robert Davidow     on behalf of Creditor    LAKEVIEW LOAN SERVICING, LLC
               robert.davidow@phelanhallinan.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                              TOTAL: 7
